        Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                  BILLINGS DIVISION


RYAN PATRICK SULLIVAN,                                    Cause No. CV 20-80-SPW-TJC



                  Plaintiff,
                                                             ORDER RE FINDINGS AND
         vs.
                                                             RECOMMENDATIONS OF
                                                           UNITED STATES MAGISTRATE
THE STATE OF MONTANA,                                                JUDGE
BENJAMIN HALVERSON,SARAH
L. HYDE,MOLLY ROSE
FEHRINGER,OFFICER WOLD,
YELLOWSTONE COUNTY,and BPD
OFFICER TANNER BEUCHLER,

                 Defendants.



         Before the Court is United States Magistrate Judge Cavan's Order and

Findings and Recommendations(Doc. 25), filed on May 10, 2021, regarding

Plaintiff Ryan Sullivan's Second Amended Complaint(Doc. 20).' Judge Cavan

recommended that the Second Amended Complaint be dismissed in part, stayed,

and served in part.(Doc. 25 at 1). Sullivan timely objected to these

recommendations on May 17, 2021.(Doc. 26). Sullivan also filed a supplement to

his objections on May 19, 2021.(Doc. 27). The matter is fully briefed and ripe for




'Judge Cavan also addressed Sullivan's Motion for Protective Order(Doc. 21)and Motion to Appoint Counsel
(Doc. 22). However, only Judge Cavan's recommendations regarding Sullivan's Second Amended Complaint are
before the Court now.

                                                      1
Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 2 of 13
Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 3 of 13
Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 4 of 13
Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 5 of 13
Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 6 of 13
Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 7 of 13
Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 8 of 13
Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 9 of 13
    Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 10 of 13




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 RYAN PATRICK SULLIVAN,                            CV 20-00080-BLG-SPW-TJC

              Plaintiff,

       vs.                                      RULE 4 NOTICE OF A LAWSUIT AND
                                                 REQUEST TO WAIVE SERVICE OF
 OFFICER WOLD,                                            SUMMONS

              Defendant.



TO: Officer Wold
    Yellowstone County Detention Facility
    3165 King Avenue East
    Billings, MT 59101


      A lawsuit has been filed against you in this Court under the number shown

above. A copy of the Second Amended Complaint (Doc. 20) is attached. This is

not a summons or an official notice from the Court. It is a request that, to avoid

the cost of service by the U.S. Marshals Service, you waive formal service of a

summons by signing and returning the enclosed waiver. To avoid these expenses,

you must file the signed waiver within 30 days from the date shown below, which

is the date this notice was sent.


                                          1
    Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 11 of 13



      If you file the signed waiver, the action will then proceed as if you were

served on the date the waiver is filed, but no summons will be served on you and

you will have 60 days from the date this notice is sent to answer the Second

Amended Complaint. If you do not return the signed waiver within the time

indicated, the Court will order the U.S. Marshals Service to personally serve you

with the summons and Complaint and may impose the full costs of such service.

Please read the statement below about the duty to avoid unnecessary expenses.

      DATED this 27th day of May, 2021.

         Duty to Avoid Unnecessary Expenses of Serving a Summons

       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to
cooperate in saving unnecessary expenses of serving a summons and complaint. A
defendant who is located in the United States and who fails to return a signed
waiver of service requested by a plaintiff located in the United States will be
required to pay the expenses of service, unless the defendant shows good cause for
the failure.
       “Good cause” does not include a belief that the lawsuit is groundless, or that
it has been brought in an improper venue, or that the court has no jurisdiction over
this matter or over the defendant or the defendant’s property.
       If the waiver is signed and returned, you can still make these and all other
defenses and objections, but you cannot object to the absence of a summons or of
service.
       If you waive service, then you must, within the time specified on the waiver
form, serve an answer or a motion under Rule 12 on the plaintiff and file a copy
with the court. By signing and returning the waiver form, you are allowed more
time to respond than if a summons had been served.




                                          2
    Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 12 of 13



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 RYAN PATRICK SULLIVAN,                            CV 20-00080-BLG-SPW-TJC

              Plaintiff,

       vs.                                         RULE 4 WAIVER OF SERVICE OF
                                                           SUMMONS
 OFFICER WOLD,

              Defendant.



TO: The U.S. District Court for the District of Montana

      The following Defendant acknowledges receipt of your request to waive

service of summons in this case. Defendant also received a copy of the Second

Amended Complaint (Doc. 20). I am authorized by the following Defendant to

agree to save the cost of service of a summons and an additional copy of the

Amended Complaint in this action by not requiring that the following be served

with judicial process in the case provided by Fed. R. Civ. P. 4:

________________________________.

      The above-named Defendant understands that he will keep all defenses or

objections to the lawsuit, the Court’s jurisdiction, and the venue of the action, but
                                           3
    Case 1:20-cv-00080-SPW-TJC Document 28 Filed 05/27/21 Page 13 of 13



waive any objections to the absence of a summons or of service. Defendant also

understands that he must file and serve an answer or a motion under Rule 12 within

60 days from the date when the Request for Waiver of Service of Summons was

filed and if he fails to do so default judgment will be entered against him.

Date: _________________________


______________________________
(Signature of the attorney
or unrepresented party)
______________________________
(Printed name)
______________________________
(Address)
______________________________
(E-mail address)
______________________________
(Telephone number)




                                          4
